John I. Purtle, Justice, dissenting. Doctor Baker was qualified by the court as an expert witness in the field of chiropractic. His testimony concerning two of the plaintiffs was not challenged by the appellee. However, as to the third plaintiff, there was an objection. The objection was presented at a point in the testimony when the permanent impairment of the third plaintiff was sought to be established. The following discourse occurred: COUNSEL FOR APPELLEE: Same objection. Your Honor. He’s not qualified. THE COURT: I’ll sustain that. COUNSEL FOR APPELLANT: From a chiropractic standpoint? APPELLEE’S COUNSEL: Same objection. THE COURT: I’ll sustain that. There are two reasons why the court erred in sustaining the objections. First, the witness had earlier been qualified as an expert in his field. Second, the manner in which the objection was offered and sustained tainted the entire testimony of Dr. Baker. Also, the jury was most likely left with the impression that the chiropractor’s testimony relating to the other plaintiffs was not qualified expert testimony. There is no controlling rule or precedent on point in Arkansas; however, by using common sense one would be forced to conclude that prejudicial error occurred. The jury obviously tried to please the trial judge by bringing in a verdict for less than the out-of-pocket expenses for each of the three plaintiffs. It is not possible that Dr. Baker somehow became “unqualified” during the progress of the trial. He was asked a question which was clearly within the chiropractic field of expertise. Back injuries are the main area of concentration of the chiropractic profession. Furthermore, the counsel for appellants limited his question to the field of chiropractic. I think the prejudice to all three plaintiffs is obvious, and I would remand the case for a new trial.